Citation Nr: 0727859	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether notification of "due process" was required 
prior to the reduction of the  10 percent disability rating 
previously assigned the service-connected bilateral hearing 
loss 

2.  Whether it was proper to reduce the rating for service-
connected bilateral hearing loss from 10 percent to 
noncompensable (0 percent), effective November 19, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
September 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  The reduction in the rating of the veteran's bilateral 
hearing loss disability by the January 2003 rating decision 
did not change the 30 percent combined disability evaluation, 
therefore due process did not require a rating decision 
proposing the reduction prior to implementation.

2.  The disability rating for the veteran's service-connected 
bilateral hearing loss had been in effect for less than five 
years. 

3.  The evidence of record does not show that the veteran's 
bilateral hearing loss disability warrants a reduction of his 
10 percent disability rating.

4.  The evidence of record reflects that the veteran has 
Level I hearing acuity in his right ear and Level I hearing 
acuity in his left ear.  However, a VA otolaryngologist 
opined that the veteran's other service-connected ear 
disabilities will, at times, cause his bilateral hearing 
loss, to be worse than at other times.  


 
CONCLUSION OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings in its January 2003 rating decision.  
38 C.F.R. § 3.105(e) (2006).

2.  Restoration of the 10 percent rating assigned for the 
veteran's service-connected hearing loss is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 
4.85 (2006).

3.  The criteria for a rating greater than 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 and 4.87, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in November 2002 which asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim. In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  A February 2005 
Decision Review Officer (DRO) Informal Conference Report 
reflects that the veteran was informed about and a discussion 
took place with the veteran about the manner in which 
evaluations are assigned for hearing loss disabilities.  In a 
January 2007 letter, the veteran was provided with 
information of what evidence was necessary to substantiate 
his claim for an increased rating and the type of evidence 
necessary to establish an effective date under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claims on 
appeal.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, as it was not until the February 2005 DRO informal 
conference that the veteran was informed about rating hearing 
loss disabilities and the January 2007 VCAA compliant notice 
letter was also not provided to the veteran until after the 
issuance of the January 2003 rating decision on appeal.  Thus 
the Board finds that a timing error has occurred as to the 
veteran's receipt of VCAA compliant notice. 

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 

The Board points out that a VCAA complaint notice letter was 
provided to the veteran in a January 2007 letter.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board. The Board also finds that the content of the 
notice, as well as the apparent discussion during the 
February 2005 DRO informal conference, fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim. 

Furthermore, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  In this regard, the veteran's 
representative has provided a very thorough May 2007 
appellant's brief summarizing the pertinent evidence and law 
in support of the veteran's contentions.  Moreover, the 
veteran's representative's contentions in both the May 2007 
brief and the notice of disagreement reflects a clear 
understanding of the requirements for the benefits sought on 
appeal. Therefore, under these circumstances, the Board finds 
the veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," such that the VCAA timing error did not affect the 
essential fairness of the adjudication of the claim.  See 
Sanders, supra. See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).   Thus, the Board concludes that the defect in the 
timing of the VCAA notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records identified by the 
veteran, and for which he authorized VA to request, were 
obtained by the RO or were submitted by the veteran. 38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the veteran's VA outpatient records and he 
was afforded VA audiological examinations in September 2001, 
November 2002 and March 2005 as well as a VA ear disease 
examination in March 2000; the reports of which are of 
record.  The veteran has not alleged that there are any other 
outstanding medical records.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

In the circumstances of these matters, additional efforts to 
assist or notify him in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

II.  Analysis

Historically, by a January 1984 rating decision, the veteran 
was granted service connection and assigned a noncompensable 
rating for bilateral hearing loss, effective from October 28, 
1983.  A 10 percent rating for bilateral hearing loss was 
granted by a January 2002 rating decision, effective from 
September 12, 2001.  In October 2002, the veteran filed a 
claim for an increase rating.  In the January 2003 rating 
decision, currently on appeal, rather than awarding the 
benefit sought, the RO reduced the rating for bilateral 
hearing loss from 10 percent disabling to 0 percent 
disabling, effective October 2002

Through his representative, the veteran submitted his 
December 2003 notice of disagreement and requested a DRO to 
review his claim de novo.  An August 2004 DRO decision 
confirmed and continued the reduction; however, the DRO 
amended the effective date to November 19, 2002, the date of 
the VA audiology examination showing a change in the degree 
of disability.  A contemporaneous statement of the case was 
issued.  In August 2004, the veteran perfected his appeal and 
requested an RO hearing.  During a February 2005 DRO informal 
conference, the veteran agreed to undergo a new VA 
examination, and he cancelled his request for a formal RO 
hearing.  The veteran contends that VA failed to provide him 
with a rating decision proposing to reduce his bilateral 
hearing prior to the rating decision which actually imposed 
the reduction, which violated his due process rights.  He 
also maintains that the reduction for his bilateral hearing 
loss disability from 10 percent to 0 percent was not proper 
and requests that his 10 percent bilateral hearing loss 
rating be reinstated.  Lastly, he asserts that his bilateral 
hearing loss is more severe than reflected in the current 
disability rating.

A.  Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2006).

Prior to the January 2003 rating decision that reduced the 
veteran's rating for bilateral hearing loss from 10 percent 
to 0 percent, the veteran's combined evaluation for 
compensation was 30 percent.  When the rating for the 
bilateral hearing loss disability was reduced to 0 percent, 
the 30 percent combined service connected rating remained 
unchanged.  

Therefore, as this reduction did not change the veteran's 
combined disability evaluation, and thereby did not cause any 
monetary decrease in compensation, the requirements for due 
process, to include a rating decision proposing the reduction 
or discontinuance, were not required pursuant to 38 C.F.R. § 
3.105(e). 

B. Evidentiary Basis for Reduction

Under 38 C.F.R. § 4.1 it is provided that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  In regards to rating reductions, 
the law provides that, when a rating has continued for a long 
period at the same level (5 years or more), any rating 
reduction must be based on an examination that is as complete 
as the examinations that formed the basis for the original 
rating and that the condition not be likely to return to its 
previous level.  38 C.F.R. § 3.344(a),(b); Kitchens v. Brown, 
7 Vet. App. 320, 324 (1995).  A reduction may be accomplished 
when the rating agency determines that evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
However, where a rating has been in effect for less than five 
years, the regulatory requirements under 38 C.F.R. § 3.344(a) 
and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 
(c).  In such cases 38 C.F.R. § 3.344 (c) states that 
reexamination disclosing improvement will warrant reduction 
in rating.

In the present case, the veteran's 10 percent rating, reduced 
to 0 percent in the January 2003 determination on appeal, had 
been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as 
to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421.  Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

At the time that the veteran was awarded a 10 percent rating 
for bilateral hearing loss, effective from September 2001, 
the medical evidence included the following: 

A March 2000 VA ear disease examination report from a VA 
otolaryngologist (M.D.) who noted that the veteran reported 
impaired hearing since 1964 that was getting progressively 
worse.  The otolaryngologist reported that he performed 
bilateral tympanoplasties on the veteran in 1996 and in 1998 
while he was in private practice.  Examination revealed that 
the tympanic membranes, bilaterally, were thickened with some 
mild inflammatory process suggested. On tuning fork 
examination, bone conduction was bilaterally greater than air 
conduction, substantiating the conductive component to the 
veteran's hearing loss and the Weber lateralized to the 
right, confirming the greater conductive component in the 
right than the left.  The examiner opined that both 
conductive and nerve components of the veteran's hearing loss 
are related to his service-connected ear injury, and in this 
case, ratings should be based on his air conduction levels, 
not on bone conduction levels.  He furthered that the veteran 
has some documented recurrent middle ear effusions, that, at 
times, causes his hearing to be worse and clinically, 
undoubtedly, are related to the abnormal thickened status of 
his middle ear mucosa, stemming from his chronic middle ear 
infections and dysfunction.  The examiner opined that this, 
at times, will cause his hearing to be worse than at other 
times.  

A September 2001 VA audiological examination report revealed 
an average pure tone threshold for the right ear of 53.75 
decibels.  Speech recognition in the right ear was 82 
percent.  For the left ear, the average pure tone threshold 
was 47.5 decibels, and speech recognition was 80 percent. The 
veteran complained of words running together. The examiner 
indicated that the veteran had right ear mild to severe, 
mostly sensorineural hearing loss and left ear moderately 
severe to profound, mostly sensorineural hearing loss and he 
had good word recognition in quiet, bilaterally. 

Following the veteran's October 2002 claim for increase (that 
subsequently resulted in the rating reduction), the veteran 
was afforded a VA audiological examination in November 2002.  
At that time, the average pure tone threshold for the right 
ear was 51.25 decibels, and speech recognition was 88 
percent.  For the left ear, the average pure tone threshold 
was 47.5, and speech recognition was 92 percent.  The veteran 
complained that his hearing loss greatly impacts him in all 
situations.  He furthered that his ears felt stopped up most 
of the time and drained on occasion. The examiner indicated 
that the veteran had right ear moderate to profound mixed 
hearing loss with good word recognition score and left ear 
mild to profound sensorineural hearing loss with excellent 
word recognition score.
 
The record also includes a November 2002 VA examination 
report titled "ear disease;" however, it was actually a VA 
general medical examination and there are no  findings 
pertinent to the veteran's bilateral hearing loss disability.  
The examiner noted that the veteran complained that his 
hearing was so bad that when he hears voices, they run 
together.  He also complained that his hearing was 
progressively worse and he had lost his hearing aids.

In March 2005, the veteran was afforded a VA audiological 
examination that revealed an average pure tone threshold for 
the right ear of 48.75 decibels.  Speech recognition in the 
right ear was 92 percent.  For the left ear, the average pure 
tone threshold was 47.5 decibels, and speech recognition was 
92.  The veteran complained of a lot of itching and some 
blood from his ears.  The examiner indicated that the 
November 2002 VA examination report reflected that the 
veteran's right ear, middle ear pressure was not normal when 
compared to the present reading.  The examining audiologist 
stated that the veteran had right ear moderate to profound 
sensorineural hearing loss and left ear mild to profound 
sensorineural hearing loss, but that word recognition skills 
were excellent bilaterally. 

The RO reduced the veteran's disability rating on the basis 
of  two audiograms that showed some improvement in the 
average decibel loss of the right ear and marked improvement 
in the speech recognition scores, bilaterally.

However, neither the November 2002 or the March 2005 VA 
audiology examiners  addressed the opinion by the VA 
specialist in the March 2000 VA ear disease examination, in 
relation to their findings, that due to the veteran's 
documented recurrent middle ear effusions, related to the 
abnormal thickened status of his middle ear mucosa, stemming 
from his chronic middle ear infections and dysfunction that 
these symptoms from the veteran's other service-connected ear 
disability will cause the veteran's service-connected 
bilateral hearing loss to be worse than at other times.  In 
addition, the audiograms show a wide disparity in the speech 
discrimination scores, especially in light of consistent left 
ear average pure tone thresholds of 47.5 decibels and reports 
of moderately severe to profound, mostly sensorineural 
hearing loss in the left ear.  The Board also points out that 
the veteran has continuously reported that he was having more 
difficulty hearing and that his ears often felt "stopped 
up." In short, the audiology evidence does not affirmatively 
demonstrate an actual improvement of the veteran's bilateral 
hearing loss disability when considering all the evidence of 
record, to specifically include the March 2000 VA 
otolaryngologist's opinion regarding the fluctuation of 
severity of the veteran's hearing loss disability dependent 
upon the active stages of the veteran's other service-
connected ear disabilities. 

The Board finds that, in the case, the use of the results of 
the VA audiology examinations, without comment by a VA 
otolaryngologist as to how those results represent any 
improvement in the veteran's bilateral hearing loss 
disability, is not sufficient evidence to justify the 
reduction.  Accordingly, the veteran's reduction in his 
disability rating was not proper.  The 10 percent rating is 
restored.

Having reinstated the veteran's prior 10 percent disability 
rating, the Board must now determine if the veteran is 
entitled to an increased disability rating.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38  
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  VA regulations also  
require that disability evaluations be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
a disability.  The medical as well as industrial history is 
to be considered, and a full description of the effects of 
the disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I though  
XI) for hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone  thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for the hearing impairment of each ear.  
The  horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination  
scores, etc., or when indicated under the provisions of  38 
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board finds that the evidence of record does not support 
a rating greater than 10 percent for the veteran's bilateral 
hearing loss.  The November 2002 and March 2005 audiometric 
results demonstrate hearing acuity that would be rated 
noncompensable under 38 C.F.R. § 4.85,  Diagnostic Code 6100 
(2006).  The Board notes that findings from the November 2002 
and March 2005 examination correlates to numeric designations 
of I and II and I and I, respectively.  These designations 
warrant a noncompensable rating.  Accordingly, a rating 
higher than 10 percent is not warranted.  

The Board notes that the veteran's representative contends 
that the November 2002 and March 2005 VA audiology 
examinations are not adequate because the veteran was 
evaluated in an environment that did not account for the 
effects of the veteran's hearing loss on his ordinary 
conditions of life.  The Board has considered whether a new 
VA audiological examination is warranted.  Pursuant to 38 
C.F.R. § 4.85, an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
and a puretone audiometry test.  The November 2002 and March 
2005 examinations complied with the requirements of section 
4.85.  Furthermore, the record reflects that the veteran has 
asserted difficulties experienced with his bilateral hearing 
loss disability, but he does not appear to suggest that his 
bilateral hearing disability worsened since the most recent 
March 2005 VA examination.  Moreover, the Board recognizes 
the difficulties that the veteran experiences on his ordinary 
life conditions as a result of his hearing loss.  However, it 
must be emphasized that the assignment of disability ratings 
for  hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  See 
Lendenmann, supra.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the objective audiology data of record.  Thus, the Board 
finds that the record presents no basis for another VA 
examination.

In addition, the pertinent provisions of 38 C.F.R. Part 3 and 
4, including 38 C.F.R. § 3.321 (2006), have been considered 
but there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted there is no evidence 
of frequent  hospitalization or marked interference with 
employment due to the veteran's defective hearing.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.


ORDER

No notification of due process was required prior to the 
reduction of the 10 percent disability rating previously 
assigned the service-connected hearing loss; as such the 
veteran's claim with respect to this matter is denied.

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss is granted,  effective November 19, 
2002.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


